
	
		I
		111th CONGRESS
		1st Session
		H. R. 522
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Telemarketing and Consumer Fraud and Abuse
		  Prevention Act to authorize the Federal Trade Commission to issue new rules to
		  prohibit any telemarketing calls during the hours of 5:00 p.m. to 7:00
		  p.m.
	
	
		1.Short titleThis Act may be cited as the
			 Protection From Telemarketers
			 Act.
		2.Federal Trade
			 Commission RulesSection 3(a)
			 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C.
			 6102) is amended by adding at the end the following:
			
				(4)The Commission shall include in such rules
				respecting other abusive telemarketing acts or practices a requirement that
				telemarketers shall not initiate any outbound telephone calls to any person
				during the hours of 5:00 p.m. to 7:00 p.m. in the locality of the person
				called.
				.
		
